Citation Nr: 0908854	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
reflux.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sociopathic personality.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left upper extremity.    

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity.  

7.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for hiatal hernia with reflux and erectile 
dysfunction; and determined that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for sociopathic personality, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the left lower extremity and peripheral neuropathy of the 
right lower extremity.  The RO also continued a 10 percent 
evaluation for adjustment disorder with depressed mood.  

The Veteran presented testimony at a personal video 
conference hearing in October 2007 before the undersigned 
Acting Veterans Law Judge.  

The Veteran raised an informal claim for residuals of a 
stroke at his October 2007 hearing.  That issue is referred 
to the agency of original jurisdiction for appropriate 
development.


FINDINGS OF FACT

1.  At a Board video conference hearing in October 2007, 
prior to a promulgation of a decision in the appeal, the 
Veteran withdrew his substantive appeal on the issues of 
entitlement to service connection for hiatal hernia with 
reflux and for erectile dysfunction; whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, peripheral neuropathy of the 
left lower extremity and peripheral neuropathy of the right 
lower extremity; and on the issue of entitlement to a rating 
in excess of 10 percent for adjustment disorder with 
depressed mood. 

2.  In an unappealed September 1969 rating decision, the RO 
denied entitlement to service connection for sociopathic 
personality.

3.  Evidence received since the September 1969 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for sociopathic 
personality disorder, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issues of entitlement to service 
connection for hiatal hernia with reflux and for erectile 
dysfunction; whether new and material evidence had been 
received to reopen the claims of entitlement to service 
connection for peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the left lower extremity 
and peripheral neuropathy of the right lower extremity; and 
on the issue of entitlement to a rating in excess of 10 
percent for adjustment disorder with depressed mood have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for sociopathic personality 
disorder has not been received, and the Veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of a substantive appeal

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issues of 
entitlement to service connection for hiatal hernia with 
reflux and for erectile dysfunction; whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, peripheral neuropathy of the 
left lower extremity and peripheral neuropathy of the right 
lower extremity; and on the issue of entitlement to a rating 
in excess of 10 percent for adjustment disorder with 
depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At an October 2007 video conference hearing before the 
undersigned, the Veteran withdrew his appeal as to the issues 
of entitlement to service connection for hiatal hernia with 
reflux and for erectile dysfunction; whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, peripheral neuropathy of the 
left lower extremity and peripheral neuropathy of the right 
lower extremity; and on the issue of entitlement to a rating 
in excess of 10 percent for adjustment disorder with 
depressed mood.  There remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issues of entitlement to service connection for hiatal 
hernia with reflux and for erectile dysfunction; whether new 
and material evidence had been received to reopen the claims 
of entitlement to service connection for peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the left lower extremity and peripheral neuropathy of the 
right lower extremity; and on the issue of entitlement to a 
rating in excess of 10 percent for adjustment disorder with 
depressed mood, and they are hereby dismissed.

II.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on July 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The appellant was informed that his claim for sociopathic 
behavior was previously denied because under VA laws and 
regulations, it was not a disability under the law for VA 
compensation purposes.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial.  

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no further discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

III.  Service connection for sociopathic personality disorder

The Veteran seeks service connection for sociopathic 
personality disorder.  In response to a request for 
clarification of a claim, the Veteran stated that VA Memphis 
medical records indicated sociopathic behavior since January 
1969.  His statement was considered as an informal claim for 
service connection for sociopathic personality disorder.  

The issue of service connection for sociopathic personality 
was previously denied by the Boston, Massachusetts RO in a 
September 1969 rating decision as it was a constitutional or 
development abnormality and not a disability under the law.  
The Veteran did not appeal that decision and thus, the 
decision became final.

The Board must initially determine whether the appellant has 
presented new and material evidence to reopen his claim.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA. 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002). However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2008).  

A disorder, such as a personality disorder, that cannot 
otherwise be service connected because it, by definition, 
pre-existed service, may be subject to a superimposed disease 
or injury, and if such disease or injury does occur during 
service, service connection may be warranted for the 
resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990); 
see also 38 C.F.R. § 4.127.

The Board has reviewed the evidence submitted since the 
September 1969 rating decision and finds that that the 
additional evidence is not new and material.  

The evidence considered at the time of the September 1969 
rating decision consisted of service treatment records which 
showed a diagnosis of sociopathic personality.  A diagnosis 
of another psychiatric disability was not shown.  The 
decision determined sociopathic personality was a 
constitutional or development abnormality and not a 
disability under the law.  

Although the Veteran claimed that VA Memphis medical records 
indicate sociopathic behavior since January 1969, the Board 
notes that the Veteran's initial claim was filed in May 1969 
at the Boston RO and provided an address in Massachusetts.  
An attempt to locate 1969 VA Memphis medical records 
regarding sociopathic behavior is not necessary as the 
evidence previously established that the Veteran was 
diagnosed in service with a sociopathic personality, a 
personality disorder not subject to service connection.  

Evidence received since the September 1969 rating decision 
includes a VA examination in September 1993 that shows a 
diagnosis of antisocial personality traits on Axis II.  
Although the report of a September 1993 VA examination with a 
diagnosis of antisocial personality traits on Axis II is new, 
it is cumulative evidence, and thus, not new and material.  
It also shows a personality disorder which is a condition not 
subject to service connection.

The report of an emergency room visit in June 2006 at the 
Eglin Air Force Base Hospital did not pertain to the issue of 
sociopathic personality.  VA outpatient treatment notes show 
that the Veteran received mental health treatment and 
medication; however, the treatment was not for a sociopathic 
personality disorder.  The report of a VA medical examination 
in August 2006 does not show a diagnosis of sociopathic 
personality disorder.  The VA outpatient treatment records 
are new but not material to this claim.  Even if the 
treatment records did show a diagnosis of sociopathic 
personality it would still be a personality disorder not 
subject to service connection.  

The Veteran testified in October 2007 that sociopathic 
personality was diagnosed in service and he continues to 
receive treatment for it.  He also testified regarding his 
psychiatric symptoms in service and post service.  The 
Veteran's testimony regarding the presence of a sociopathic 
personality disorder is cumulative of evidence of record at 
the time of the prior denial.  

As noted above, personality disorder is excluded by 
regulation from the definition of disease or injury for which 
veteran's benefits are authorized if incurred or aggravated 
in service.  38 C.F.R. §§ 3.303(c), 4.9.  Regardless of the 
character or the quality of any evidence that the Veteran 
could submit, a personality disorder, such as a sociopathic 
personality disorder, is not considered a disease or injury 
for VA compensation purposes, and, therefore, is not eligible 
for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically 
holding that 38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs); see also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992). 

Consequently, the Board concludes that the evidence received 
since the September 1969 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) and 
provides no basis to reopen the Veteran's claim of service 
connection for sociopathic personality disorder.


ORDER

The appeal on the issue of entitlement to service connection 
for hiatal hernia with reflux is dismissed.

The appeal on the issue of entitlement to service connection 
for erectile dysfunction is dismissed.

The appeal on the issue of whether new and material evidence 
has been received on the issue of entitlement to service 
connection for peripheral neuropathy of the left upper 
extremity is dismissed.

The appeal on the issue of whether new and material evidence 
has been received on the issue of entitlement to service 
connection for peripheral neuropathy of the right lower 
extremity is dismissed.

The appeal on the issue of whether new and material evidence 
has been received on the issue of entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity is dismissed.

The appeal on the issue of entitlement to a rating in excess 
of 10 percent for adjustment disorder with depressed mood is 
dismissed.  

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for sociopathic personality 
disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


